11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Mario Dwayne Brown,                           * From the 142nd District Court
                                                of Midland County,
                                                Trial Court No. CR52672.

Vs. No. 11-20-00033-CR                        * December 16, 2021

The State of Texas,                           * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)



     This court has inspected the record in this cause and concludes that there is an
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment and the district clerk’s bill of costs to delete
the $4,600 court-appointed attorney’s fees that were assessed against Appellant.
     As modified, we affirm the judgment of the trial court.